t c memo united_states tax_court david white petitioner v commissioner of internal revenue respondent docket no filed date david white pro_se melanie r urban for respondent memorandum opinion vasquez judge this case is before the court on respondent's motion for summary_judgment under rule and to impose a penalty under sec_6673 respondent determined a deficiency of dollar_figure an addition_to_tax of dollar_figure under sec_1 all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue a for late filing and an addition_to_tax of dollar_figure under sec_6654 for failure to pay estimated_taxes with respect to petitioner's federal_income_tax background petitioner resided in houston texas when he filed his petition the notice_of_deficiency includes an explanation that the adjustments made to petitioner's taxable_income are attributable to petitioner's failure_to_file a tax_return and to report various items of income including nonemployee compensation paid_by lincoln investment planning inc general american life_insurance co and willow fork drainage district interest_paid by charles schwab co and texas commerce bank dividends_paid by pioneer u s government money fund and all saints credit_union and gains derived from stock sales in these items of income were reported to respondent on forms and other information returns submitted by the payors petitioner invoked this court's jurisdiction by filing an imperfect petition for redetermination followed by an amended petition respondent filed a timely answer to the amended petition respondent subsequently served petitioner with a request for admissions with attached exhibits pursuant to rule a and filed the same with the court pursuant to rule b petitioner failed to respond to respondent's request for admissions as a consequence each matter set forth therein is deemed admitted pursuant to rule c 926_f2d_197 2d cir affg per curiam tcmemo_1990_315 85_tc_267 petitioner is deemed to have admitted the following facts pursuant to rule c petitioner did not file an income_tax return for during petitioner received self- employment income in the following amounts payor amount received lincoln investment planning inc dollar_figure general american life_insurance co big_number willow fork drainage district during petitioner received interest_income from charles schwab and co and texas commerce bank n a in the amounts of dollar_figure and dollar_figure respectively during that year petitioner received dividend income from pioneer u s government money fund and all saints credit_union in the amounts of dollar_figure and dollar_figure respectively during petitioner sold shares of pioneer gold shares- class a at a net gain of dollar_figure during that year petitioner sold shares of wainoco oil at a net gain of dollar_figure petitioner did not have reasonable_cause for not filing his return petitioner is liable for the addition_to_tax pursuant to sec_6651 for the taxable_year petitioner did not pay any estimated_tax for the taxable_year and is liable for the addition_to_tax pursuant to sec_6654 for that year petitioner is liable for self-employment_tax in the amount of dollar_figure for the taxable_year after respondent filed a motion for summary_judgment petitioner filed a response to respondent's motion that was nothing more than tax_protester rhetoric and legalistic gibberish like petitioner is not a taxpayer income as defined by law is limited to foreign_earned_income and or war profits and or windfall profits the determination of gross_income and adjusted_gross_income is income applicable in guam by the guam territorial income_tax that all property including money accepted with federal_income_tax returns such as form_1040 are accepted as gifts to the united_states and not accepted as taxes tax_court has no jurisdiction regarding a deficiency of gifts to the united_states and the instant deficiency_notice is bogus and fraudulent discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 summary_judgment is appropriate where the facts deemed admitted pursuant to rule c support a finding that there is no genuine issue as to any material fact 81_tc_644 based upon our review of the record we are satisfied that there is no genuine issue of material fact and that respondent is entitled to judgment as a matter of law the deficiency determined by respondent in this case arises from a reconstruction of petitioner's taxable_income because petitioner failed to provide respondent with adequate_records or to file a federal_income_tax return for the factual allegations deemed admitted by petitioner under rule c establish petitioner received taxable_income during in the amounts determined in the notice_of_deficiency petitioner failed to establish reasonable_cause for his failure_to_file his income_tax return and has provided no basis for his failure to pay estimated_taxes during and petitioner is liable for the deficiency and additions to tax for as determined by respondent in the notice_of_deficiency in sum the factual allegations deemed admitted by petitioner under rule c establish that respondent's determinations with respect to petitioner's liabilities for the deficiency and additions to tax for are correct and we so hold in the absence of any dispute as to a material fact in this case we shall grant respondent's motion for summary_judgment finally we consider whether a penalty should be imposed under sec_6673 sec_6673 provides that whenever it appears to the tax_court that the taxpayer's position in a proceeding is frivolous or groundless the court may impose a penalty not in excess of dollar_figure this court has often imposed such penalties on taxpayers who make frivolous tax_protester arguments see eg coulter v commissioner 82_tc_580 82_tc_403 71_tc_633 philips v commissioner tcmemo_1995_540 affd without published opinion 99_f3d_1146 9th cir santangelo v commissioner tcmemo_1995_468 affd without published opinion 87_f3d_1322 9th cir mcneel v commissioner tcmemo_1995_211 affd without published opinion 76_f3d_387 9th cir devon v commissioner tcmemo_1995_206 in a previous case involving petitioner white v commissioner tcmemo_1997_459 white i that involved his and taxable years and the receipt of income from the same payors that are in issue in this case we stated consistent with 117_f3d_785 5th cir we hold that petitioner has failed to state a claim upon which relief may be granted in short petitioner's assertion that respondent erred in relying on reports from third-party payors in determining the deficiencies in dispute standing alone carries no weight sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the circumstances here suggest that petitioner may have instituted this proceeding primarily for purposes of delay however we shall not now impose a penalty under sec_6673 nonetheless we take this opportunity to admonish petitioner that the court shall strongly consider imposing such a penalty if he returns to the court and makes similar arguments in the future even though the court dismissed white i petitioner filed his petition in this case using the same arguments as in white i even after we cautioned him that we would strongly consider imposing a penalty if he returned to the court and made similar arguments accordingly pursuant to sec_6673 we will impose a penalty on petitioner in the amount of dollar_figure to reflect the foregoing an order granting respondent's motion for summary_judgment and penalty and decision will be entered for respondent
